Citation Nr: 1130200	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 2000, for a grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 23, 2000, for a grant of a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to March 1968, to include service in Vietnam for which he received, among other awards and decorations, the Air Medal Two with V device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2004 by the VARO in Los Angeles, California, denying the Veteran's claims for earlier effective dates for service connection for PTSD and for a TDIU.  This matter was later certified to the Board for appellate review by the RO in San Diego, California, and by its decision of January 2009, the Board remanded it to the VA's Appeals Management Center (AMC) in Washington, DC, to permit certain procedural and evidentiary development to be undertaken.  Following the AMC's completion of the requested actions, the case was returned to the Board for additional review.  

In this decision, the Board finds that there was clear and unmistakable error (CUE) in the RO's rating decision of February 1998, denying the Veteran's original claim for service connection for PTSD, and further AMC action for rating of the Veteran's PTSD from the effective date assigned is required prior to the adjudication of the claim for an earlier effective date for entitlement to TDIU.  Therefore, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for PTSD in March 1998 and the Veteran did not appeal.

2.  The March 1998 decision was entered without consideration of VA treatment records dating to 1995 and showing the existence of PTSD based on one or more combat stressors and linkage between the Veteran's symptomatology and his PTSD.  
3.  All required elements for entitlement to service connection for PTSD were of record or deemed to be of record in connection with the Veteran's original claim for service connection for PTSD received on July 11, 1997.  

4.  The earliest effective date assignable for the grant of service connection for PTSD is the date of receipt by VA of the original claim, July 11, 1997.  


CONCLUSIONS OF LAW

1.  The March 1998 decision, denying entitlement of the Veteran to service connection for PTSD, is not final on the basis of CUE of fact in that decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1997), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3105 (2010).

2.  The criteria for the assignment of an effective date of July 11, 1997, but not earlier, for service connection for PTSD, have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting entitlement to the benefit sought, there is no need for any discussion as to the AMC's compliance with the terms of the prior remand or the VA's duties to notify and assist, as imposed by 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran's original claim for service connection PTSD was denied by the RO in its decision of March 1998 on the basis that he had failed to appear for a scheduled VA examination and that the record did not otherwise document that he had PTSD.  Notice of that denial and of the Veteran's appellate rights was furnished to him through the RO's correspondence of March 1998.  No timely appeal of the February 1998 denial of service connection for PTSD is indicated.
By its rating action of August 2001, the RO granted the veteran's claim for entitlement to service connection for PTSD, effective from August 30, 2000.  A subsequent RO action assigned an earlier effective date of that grant of August 23, 2000, the date of receipt by VA of the Veteran's application to reopen his claim for service connection for PTSD.  Following the RO's issuance of notice, no timely appeal of the August 2001 action relating to the effective date assigned was initiated.

Given that the Veteran did not timely pursue an appeal of the effective date assigned by the RO for his PTSD in August 2001, he now seeks to establish an earlier effective date for service connection for PTSD, based on allegations of CUE in the rating decisions of February 1998 and August 2001.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of CUE).  Specifically, he argues that that the RO failed to consider records of VA treatment compiled by the time of the RO's entry of its February 1998 decision, which showed a diagnosis of PTSD based on his Vietnam stressors and linkage between his PTSD symptoms and his inservice stressor(s).  He asserts that he was evaluated and treated by VA medical professionals at a VA medical facility in Loma Linda, California, from 1995 to 1997, and beyond, for PTSD.  

CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Livesay v. Principi, 15 Vet. App. 165 (2001). A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Id. at 178-9.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1997), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).
If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The U.S. Court of Appeals for Veterans Claims (Court) has created the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

VA treatment records are deemed to be on file as of the date they are compiled, regardless of whether they are in fact contained within the claims folder, pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  Under Bell, supra, and Damrel v. Brown, 6 Vet. App. 242, 245 (1994), an RO's failure, in a decision rendered on or after July 21, 1992, to consider evidence which was actually or constructively in the record before it may constitute CUE if such failure affected the outcome of the prior decision.  

The Board in January 2009 remanded this claim to obtain a complete set of VA treatment records compiled prior to entry of the rating decisions of February 1998 and August 2001, which are the subject of CUE allegations.  That development yielded various VA treatment records dating to the early 1990s.  Those records include a report of a VA Agent Orange evaluation in August 1995, reflecting a diagnosis of PTSD and following which he was referred for PTSD treatment by VA.  The records in question likewise denote that the Veteran underwent a VA mental health intake evaluation, which was conducted by a physician in October 2005 and which yielded a diagnosis of PTSD, with reference to the Veteran's chronic nightmares since his Vietnam service and principally involving him being chased, as well as his survivor guilt.  

A VA treatment note in November 1995 indicates that the Veteran described continuing hypervigilance; the clinical impression was of a question of PTSD.  A VA psychological evaluation in February 1996 noted the presence of hypervigilance, anxiety, and other PTSD symptomatology.  The Veteran's involvement in combat action in Vietnam as a machine gunner on a helicopter was set forth.  A PTSD diagnosis is likewise indicated in May 1997.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § § 3.304(f).  

Contrary to the RO's determination in February 1998, there was then constructively of record per Bell, supra, VA treatment reports identifying valid diagnoses of PTSD.  Those records were neither sought or reviewed by the RO and, as a result, were not specifically referenced in the rating decision as required.  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  The record at the time also contained sufficient documentation of the Veteran's combat involvement in Vietnam, service department recognition of his valor in combat, and one or more related stressors.  It, too, is significant that the RO in February 1998 conceded combat service and a combat-related stressor.  While the Board is mindful that the Veteran in September 1997 failed to appear for a VA psychological examination, this is a case that must be adjudicated on the basis of the facts then of record and inasmuch as the criteria for PTSD entitlement were met in connection with the claim received by VA on July 11, 1997, CUE of fact is shown in the rating decision of May 1998, such that assignment of an effective date of July 11, 1997, the date of receipt by VA of the original claim for PTSD, but none earlier, is warranted.  This decision eliminates the need to discuss the CUE allegations regarding the subsequently entered rating decision of August 2001.  


ORDER

On the basis of a showing of CUE in the rating decision of February 1998, an effective date for service connection for PTSD of July 11, 1997, but not earlier, is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

Further actions to permit the RO/AMC to assign a rating for the Veteran's PTSD from July 11, 1997, are needed before the Board may address the issue on appeal as to the assignment of an earlier effective date for TDIU entitlement.  The finding herein as to CUE in the February 1998 denial of service connection for PTSD renders justiciable the TDIU question presented without regard to the prohibition in Rudd, supra.  

Accordingly, this case is REMANDED for the following actions:

1.  Rate the Veteran's PTSD from July 11, 1997, and advise him in writing of that determination.  If the Veteran deems the rating assigned to be inadequate, he should be advised of his right to initiate an appeal of the rating assigned by the timely filing of a notice of disagreement, and following the VA's issuance of a statement of the case, the perfection of an appeal by his timely filing of a substantive appeal.  

2.  Thereafter, readjudicate the issue on appeal as to the Veteran's entitlement to an earlier effective date for TDIU entitlement, and if the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran need take no action until he is notified.  He has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference as to the outcome of this matter should be drawn from the actions requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
		      Veterans Law Judge, Board of Veterans' Appeals.  



Department of Veterans Affairs


